PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BUCKLEY et al.
Application No. 15/467,640
Filed: 23 Mar 2017
For SYSTEM AND METHOD FOR ORIGINATING A CALL VIA A CIRCUIT-SWITCHED NETWORK FROM A USER EQUIPMENT DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:
:



This is a decision on the fourteenth renewed petition pursuant to 37 C.F.R. § 1.78(e) filed November 17, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to two prior-filed non-provisional applications set forth in a corrected/updated Application Data Sheet (ADS) filed previously on November 25, 2020.   
   
The fourteenth petition renewed petition pursuant to 37 C.F.R.
§ 1.78(e) is GRANTED.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.



A renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on July 22, 2019 and was dismissed via the mailing of a decision on August 16, 2019.   

A second renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on August 27, 2019 and was dismissed via the mailing of a decision on October 8, 2019.   

A third renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on November 13, 2019 and was dismissed via the mailing of a decision on November 22, 2019.   

A fourth renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on January 22, 2020 and was dismissed via the mailing of a decision on February 14, 2020.   

A fifth renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on April 1, 2020 and was dismissed via the mailing of a decision on May 5, 2020.

A sixth renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on July 6, 2020 (July 5, 2020 fell on a Sunday) and was dismissed via the mailing of a decision on July 28, 2020.

A seventh renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on August 24, 2020 and was dismissed via the mailing of a decision on September 11, 2020.

An eighth renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on October 1, 2020 and was dismissed via the mailing of a decision on November 3, 2020.

A ninth renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on November 9, 2020 and was dismissed via the mailing of a decision on November 19, 2020.

A tenth renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on November 25, 2020 along with an acceptable corrected/updated ADS, and was dismissed via the mailing of a decision on February 11, 2021.  



A twelfth renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on April 21, 2021 and was dismissed via the mailing of a decision on July 15, 2021.

A thirteenth renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on August 16, 2021 and was dismissed via the mailing of a decision on September 17, 2021.

With this fourteenth renewed petition filed on November 17, 2021, a statement has been submitted which supports a finding that the extended period of delay has been unintentional.  Petitioner has also included the required statement of unintentional delay

To date, requirements (1), (2) and (3) above have been satisfied.  The required reference, the petition fee, and the required statement of unintentional delay have been received.  Moreover, the record supports a finding that the extended period of delay has been unintentional.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application because the petition requirements of 37 C.F.R. § 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP § 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 211.05.

The Office of Patent Publication will be notified of this decision, so that this application can be processed into a patent presuming both the issue fee and PTOL-85 Part B are submitted in a timely manner.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries 


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl. corrected filing receipt



    
        
            
        
            
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.